DETAILED ACTION
The communication dated 12/10/2021 has been entered and fully considered.
Claims 1-10 and 16 were canceled. Claims 11-12, 14, 17, and 19 were amended. Claims 11-15 and 17-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 12/10/2021, with respect to claims 11-21 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 11-21 have been withdrawn.
Applicant’s arguments, see pages 6-8, filed 12/10/2021, with respect to claims 11, 15-18, and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 11, 15-18, and 20 have been withdrawn.
Applicant’s arguments, see pages 6-8, filed 12/10/2021, with respect to claims 12-14, 19, and 21 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 12-14, 19, and 21 have been withdrawn.

Allowable Subject Matter
Claims 11-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 11, Heisele et al. U.S. Publication 2010/0116301, the closest prior art, differs from the instant claims in failing to teach a plurality of rotor blades and a connecting ring which is disposed around the axis of rotation and which connects outer radial ends of the rotor blades together, the connecting ring defining an annular bearing surface radially distanced from the axis of rotation, facing in an axial direction with respect to the axis of rotation. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Heisele as claimed.
Claims 12-15 and 17-21 are allowed as they are dependent upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711